Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Inc.'s Production Increases in Third Quarter Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, SK, Oct. 11 /CNW Telbec/ - Claude Resources Inc. (TSX: CRJ / AMEX: CGR) is pleased to report its third quarter 2007 production results from the Company's Seabee mining operation. During the third quarter, the Company produced 15,091 ounces of gold from the Seabee mining operation as well as its satellite deposit at the Santoy 7 project. These results represent a 35% increase over the 11,200 ounces produced on average over the past 20 quarters and is a significant improvement over each of the first two quarters of this year. "The increased production for the third quarter of 2007 is largely a result of the contribution from the Santoy 7 project," stated Philip Ng, Vice President Mining Operations. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
